Little, J.
1. None of the grounds of the motion for a new trial assign any specific error as having been committed by the trial judge in giving the charges complained of. They can not, therefore, be considered, except to ascertain whether they contain correct abstract propositions of law. Anderson v. Southern Railway Co., 107 Ga. 501 (4). So considered, no error appears.
2. The evidence supports the verdict, and the judgment overruling the motioh . for a new trial is

Affirmed.


All the Justices concurring, except Lewis, J., absent.